DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “determining a minimum threshold for a scheduling parameter that indicates a scheduling delay between an end of a physical downlink control channel (PDCCH) transmission and a beginning of a transmission scheduled by the PDCCH and one or multiple values of the minimum threshold is configured on a per bandwidth part (BWP)   basis” together with the other elements are the reasons for allowance.
1.	Regarding claim 21 – A method for wireless communications by a network entity, comprising: determining a minimum threshold for a scheduling parameter that indicates a 
2.	Regarding claim 36 – An apparatus for wireless communications by a network entity, comprising: means for determining a minimum threshold for a scheduling parameter that indicates a scheduling delay between an end of a physical downlink control channel (PDCCH) transmission and a beginning of a transmission scheduled by the PDCCH, and means for configuring a user equipment (UE) with the minimum threshold, wherein one or multiple values of the minimum threshold is configured on a per bandwidth part (BWP) basis.
3.	Regarding claim 39 – An apparatus for wireless communications comprising: a processor, memory coupled with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: determine a minimum threshold for a scheduling parameter that indicates a scheduling delay between an end of a physical downlink control channel (PDCCH) transmission and a beginning of a transmission scheduled by the PDCCH, and configure a user equipment (UE) with the minimum threshold, wherein one or multiple values of the minimum threshold is configured on a per bandwidth part (BWP) basis.
4.	Regarding claim 55 - A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for wireless 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 21, 23-34, 36-39, and 41-55 are allowable over the prior art of record.

Conclusion

Claims 21, 23-34, 36-39, and 41-55 being allowable, Prosecution On The Merits Is Closed in this application.


Cirik et al. (US 2019/0215888 A1) discloses beam selection in beam failure recovery request retransmissions.
Lee et al. (US 2021/0321446 A1) discloses methods and apparatus for wireless transmit/receive unit (WTRU) power control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building

500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
16 February 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465